DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US patent application publication 2012/0054976) in view of Nacamuli (EP publication 3078555).
	The publication to Yang discloses the invention substantially as is claimed.  Yang discloses a wiper blade assembly (fig. 5) comprising a wiper strip (wiper blade supported by windshield wiper 10), a force distribution structure (11) and a connector assembly (20, fig. 2).  The connector assembly comprising an elongated base connector (21) having opposite first and second ends.  The base connector includes two longitudinal side walls (214, 215) interconnected by a top surface extending therebetween (fig. 2) and including a bottom surface (generally shown fig. 3 in the same manner as applicant’s) opposite the top surface.  The top surface includes a pair of cantilevered 
	The publication to Yang discloses all of the above recited subject matter with the exception of a first width defined between outer surfaces of a pair of wings at one end of the base connector being greater than a second width defined between outer surfaces of a pair of wings at the other end of the base connector to establish a contoured shelf between such widths, and wherein the cap includes a contoured edge having a complementary shape with the contoured shelf and is positioned adjacent thereto when the locking tab is secured in the aperture.
The publication to Nacamuli discloses a connector assembly (fig. 12) wherein the base connector (1) thereof includes a pair of cantilevered locking tabs (8, 9) in a top surface thereof extending from a central portion towards opposite ends.  The side walls (2) of the base connector include extended portions (12, fig. 2) to provide the base connector with a greater width at one end (left end figs. 1 and 2) than the other end.  A cap (19) is also provided to engage over both ends of the base connector.  The cap including projections (23) with inner walls (24) to enable retention with the lesser width end of the base connector without lateral play (see fig. 15).



With respect to claims 1 and 14, an extended portion provided on the Yang base connector, as suggested by Nacamuli will provide for a greater width end and will provide for a contoured shelf facing the second end as claimed. Note that the term contoured does not mean curved.  Note figures 1 and 16 of Nacamuli which clearly shows such shelf on the portion (12) facing a second end of the base connector.  Also, both caps of Nacamuli (figs. 16, 17) and Yang (fig. 2) already include a contoured back edge that extends fully from the top surface to the bottom surface of the base connector.  Such full extension is clearly visible in figure 17 of Nacamuli and figure 3 of Yang.  When the cap is positioned on the base connector (as shown in figure 17 of Nacamuli), the contoured back edge of the cap is at least adjacent to the contoured shelf.  Further, such contoured back edge and the back edge of the shelf are deemed to have a “complimentary” shape, at least as far as such defines any particular relationship.  The contoured shelf extends between the top and bottom surfaces as claimed.  Note that mere extending between the top and bottom surfaces does not mean such shelf extend fully from the top to bottom surface.






    PNG
    media_image1.png
    553
    644
    media_image1.png
    Greyscale


With respect to claims 4, 5 (as far as understood) and 16, note figures 2 and 3 which show the arcuate rivet clips in the base support structure (211).  As can be seen in figure 3, the base support structure (211) includes internal side walls interconnected by transverse lateral walls.
	With respect to claim 6, note the projections shown in figure 3 extending downwardly from the top of the base connector on each side of the base support structure (portion 211).  Such resides in the cavity of the base connector defined by side walls and top surface.
	With respect to claim 7, note sidewall (214, fig. 3) with numerous recesses (not numbered but clearly shown) in the bottom thereof.  Such are deemed capable of receiving and securing a bottom projection in a side adapter, at least as far as such defines any particular structure for the recesses.
With respect to claims 12 and 19, note claws (223, fig. 2) which engage the bottom of the base connector sidewalls (214, 215).
.

Allowable Subject Matter

Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments filed 03 March 2022 have been fully considered but they are not persuasive.  Applicant argues that Yang does not disclose a contoured shelf as extending fully from the top surface to the bottom surface, and Nacamuli fails to cure the deficiencies of Yang.  Such is not persuasive since the claims do not set forth the contoured shelf as extending in such a manner.  Therefore, there is no requirement for the references to teach such.  While the claims have been amended to set forth the contoured edge as extending fully between the top surface and bottom surface, such does not appear to distinguish from Yang since he clearly shows a contoured edge of the cap as fully extending.





Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











GKG
11 March 2022